department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date org address address - address date person to contact badge number contact telephone number contact address employer_identification_number certified mail dear this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx for the following reason s you are not operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests because you did not protest the proposed modification of your non-private foundation status and have indicated your agreement by signing the form_6018 on june 20xx it is further determined that you have not exhausted your available remedies for purposes of declaratory_judgment under sec_7428 of the code contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address united_states tax_court second street nw washington dc please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication department of the treasury internal_revenue_service n los angeles st ms los angeles ca employer_identification_number form number tax_year person to contact id number contact number tel fax tax_exempt_and_government_entities_division date date org address dear on may 20xx the irs issued a report of examination proposing revocation of org hereinafter org tax exempt status under internal_revenue_code irc sec_501 on the ground that org was not operated for one or more exempt purposes under such section the facts as stated in the report of examination dated may 20xx were obtained primarily through your verbal testimony on behalf of org you consented to the proposed revocation and signed form_6018 consent to proposed action - sec_7428 to memorialize the present intent subsequent to the issuance of the report dated may 20xx we discovered additional information relevant to the tax exempt status of org the additional information was obtained from third parties and was provided to you for your records enclosed please find our revised report of examination the revised report seeks to supplement the facts as set forth in the report dated may 20xx please note that the government maintains its position that org’s tax exempt status should be revoked effective january 20xx if you agree with the government's position no action is required on your part disagree with the government's position please state your position in writing you may cite established legal precedent to support your position please respond by january 20xx if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and if you sincerely perry tu revenue_agent enclosure revised report of examination dated january 20xx form 886a name of taxpayer schedule no or exhibit years ended explanation of items department of the treasury- internal_revenue_service december org ein 20xx thru december 20kx legend org - organization name xx - date address - address state - state co-1 co-2 co-3 - president - president companies dir-1 - city - city dir issue sec_1 whether org’s tax exempt status under internal_revenue_code irc sec_501 be revoked for failure to operate for exempt purposes described under such section whether the sale of the property owned by org’s by president who then retained the proceeds from the sale constitutes inurement facts facts as stated in original report of examination org hereinafter org was incorporated during 19xx in city state 19xx org applied for federal tax exempt status and was subsequently recognized as an organization exempt from federal_income_tax under sec_501 and sec_509 in september in its application_for federal tax exempt status form_1023 application of recognition of exemption under sec_501 of the internal_revenue_code org proposed to engage in activities that would provide for affordable housing to low income individuals in november 20xx org’s form_990 for the tax_year ended december 20xx was selected for examination during the course of the examination it was discovered that org has not conducted any activities since its inception in 19xx org received no income and had no assets or liabilities the only officer of the organization was president they incorporated to provide affordable housing to low income individuals according to president the organization did not begin any operations nor do they plan on starting any operations to provide affordable housing to low income individuals or any other activities as provided under the requirements of irs sec_501 president stated that he purchased the exempt_organization from the prior owner and initially intended to conduct said activities but never got around to it based on president’s verbal testimony on may 20xx the irs issued a report of examination proposing revocation of org’s tax exempt status effective january 20xx president on behalf of org consented to the proposed revocation and signed form_6018 consent to proposed action - sec_7428 to memorialize the present intent supplemental facts discovered subsequent to issuance of original report form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit years ended org ein december 20xx thru december 20xx subsequent to the issuance of the original report dated may 20xx the irs discovered the additional facts described below formation of org org hereinafter referred to as org was originally known as org and was incorporated on june 19xx by dir-1 for the purpose of bringing about civic betterments and social improvements by providing for the preservation management maintenance and care of the architecture and appearance of a residential cooperative apartment project known as org located in the city of city on august 19xx org amended its articles of incorporation changing its name to org the amended purpose is to provide for the preservation ownership management maintenance and care of low-income_housing in 19xx org applied for federal tax exempt status and was subsequently recognized as an organization exempt from federal_income_tax under sec_501 for the years in question president served as president and was the sole officer of org related_entity in june 19xx president formed another business_entity with the identical name org president incorporated the new org in the state of state hereinafter org state org state did not apply for federal tax exempt status and was never recognized as a tax exempt entity according to the state secretary of state org state’s corporate status was revoked president and his spouse were listed as sole officers of org state internet research found no information on the existence of org state activities conducted by org in august 19xx org acquired a 160-unit low-housing apartment complex known as co-1 property located at address city state the purchase_price is not known neither org nor president provided the requested information the purchase was either financed or backed by the department of housing and urban development org engaged co-2 management to lease manage and rent the property president signed the management agreement on behalf of org management collected rent paid related operating_expenses maintained the property and provided monthly reports to president the monthly reports entailed monthly rent collected related expenses and any requests that president needed to approve since 19xx org has not filed a form_990 to report its financial and non-financial activities based on information obtained from management org reported the following financial information relating to its rental activities form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein schedule no or exhibit years ended december 20xx thru december 20xx 20xx 20xx as of 20xx revenue net of vacancy total expense net_income sale of the property in july 20xx president sold the property to co-1 a limited_partnership located in portland oregon according to the special warranty deed obtained from the office of the county clerk county of county president signed the deed in the capacity of president org state was listed as the seller on the deed according to information obtained from co-3 the sale price was dollar_figuredollar_figure the outstanding mortgage on the property at the time of the sale was dollar_figuredollar_figure after selling_expenses and loan payoff the net_proceeds from the sale totaled dollar_figuredollar_figure the net_proceeds from the sale of the property were then diverted to org state and president law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office reg sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt reg sec_1_501_c_3_-1 clarifies that an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private individuals reg sec_1_501_a_-1 defines private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization form 886-a rev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer explanation of items schedule no or exhibit years ended department of the au internal_revenue_service december org ein 20xx thru december 20xx reg sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 765_f2d_1387 cir the court determined that church by mail inc was not eligible for tax exempt status under sec_501 because its net earning inured to benefit private persons taxpayer’s positions in its original position org agreed with the government's position org consented to the proposed revocation and signed form_6018 consent to proposed action - sec_7428 to memorialize the present intent government’s position issue the government maintains that org’s federal tax exempt status under sec_501 should be revoked effective january 20xx for failure to operate for an exempt_purpose under such section issue the proceeds from the sale of the property owned by org were retained by president the sale was not recorded on the organization’s the proceeds from the sale that were retained by president constitutes inurement within the meaning of reg sec_1_501_c_3_-1 as such revocation is warranted conclusion since org was not operated for an exempt_purpose under sec_501 its federal tax exempt status under such section should be revoked effective january 20xx form 886-a rev department of the treasury - internal_revenue_service page -4-
